 Case: 4:21-md-02993-SEP Doc. #: 80 Filed: 09/03/21 Page: 1 of 6 PageID #: 590




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IN RE: CROP INPUTS ANTITRUST                        )       4:21-MD-2993-SEP
LITIGATION                                          )
                                                    )       ALL CASES

                     DEFENDANTS’ MOTION TO STAY DISCOVERY
       Defendants Bayer CropScience LP, Bayer CropScience Inc., BASF Corporation, Corteva

Incorporated, Pioneer Hi-Bred International, Syngenta Corporation, Cargill, Incorporated, Univar

Solutions, Incorporated, Winfield Solutions, LLC, CHS Incorporated, Federated Co-operatives

Limited, GROWMARK, Incorporated, GROWMARK FS, LLC, Nutrien Ag Solutions,

Incorporated, Simplot AB Retail Sub Incorporated, and Tenkoz, Inc. (collectively, “Defendants”)

hereby move this Court to stay all discovery pending resolution of their forthcoming motions to

dismiss the Plaintiffs’ Consolidated Amended Complaint. The facts and law in support of the

motion are fully set forth in the accompanying Memorandum of Law.

       WHEREFORE, Defendants respectfully request that the Court grant Defendants’ motion

to stay discovery.

        Respectfully submitted,



 /s/ Troy Bozarth (with consent)               /s/ Christopher M. Hohn (with consent)
 Troy A. Bozarth                               Christopher M. Hohn
 HEPLERBROOM LLC                               Sharon B. Rosenberg
 130 N. Main St.                               Edwin G. Harvey
 P.O. Box 510                                  THOMPSON COBURN LLP
 Edwardsville, IL 62025                        One US Bank Plaza
 Tel: (618) 656-0184                           St. Louis MO 63101
 tab@heplerbroom.com                           Phone: (314) 552-6000
                                               chohn@thompsoncoburn.com
 David J. Lender                               srosenberg@thompsoncoburn.com
 Adam C. Hemlock
 WEIL, GOTSHAL & MANGES LLP                    Jonathan I. Gleklen
 767 Fifth Avenue                              Laura S. Shores
Case: 4:21-md-02993-SEP Doc. #: 80 Filed: 09/03/21 Page: 2 of 6 PageID #: 591




New York, NY 10153                        ARNOLD & PORTER KAYE SCHOLER
Tel: (212) 310-8000                       LLP
David.Lender@weil.com                     601 Massachusetts Ave., NW
Adam.Hemlock@weil.com                     Washington, DC 20001
                                          Phone: (202) 942-5000
Lara B. Bach                              jonathan.gleklen@arnoldporter.com
WEIL, GOTSHAL & MANGES LLP                laura.shores@arnoldporter.com
1395 Brickell Avenue, Suite 1200
Miami, FL 33131                           Counsel for Defendants Bayer CropScience
Tel: (305) 577-3100                       LP and Bayer CropScience Inc.
Lara.Bach@weil.com

Counsel for Defendant BASF Corporation    /s/ Kathy L. Osborn (with consent)
                                          Kathy L. Osborn
                                          FAEGRE DRINKER BIDDLE & REATH
/s/ Eric Mahr (with consent)              LLP
Eric Mahr                                 300 N. Meridian St., Suite 2500
FRESHFIELDS BRUCKHAUS                     Indianapolis, IN 46204
DERINGER US LLP                           Telephone: (317) 237-8261
700 13th Street NW, 10th Floor            Email: kathy.osborn@faegredrinker.com
Washington, DC 20005-3960
Tel: (202) 777-4545                       Colby Anne Kingsbury
Fax: (202) 777-4555                       FAEGRE DRINKER BIDDLE & REATH
eric.mahr@freshfields.com                 LLP
                                          311 S. Wacker Dr., #4400
Counsel for Defendant Cargill,            Chicago, IL 60606
Incorporated                              Telephone: (312) 212-6573
                                          Email: colby.kingsbury@faegredrinker.com

/s/ Jason Leckerman (with consent)        Counsel for Defendant CHS Inc.
Leslie E. John
Jason A. Leckerman
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Tel: (215) 665-8500
johnl@ballardspahr.com
leckermanj@ballardspahr.com


Counsel for Defendants Corteva, Inc.
and Pioneer Hi-Bred International, Inc.




                                          2
Case: 4:21-md-02993-SEP Doc. #: 80 Filed: 09/03/21 Page: 3 of 6 PageID #: 592




/s/ Michael L. McCluggage (with consent)   /s/ Barry S. Noeltner (with consent)
Michael L. McCluggage                      Barry S. Noeltner
Barack S. Echols                           HEYL, ROYSTER, VOELKER &
EIMER STAHL LLP                            ALLEN, P.C.
224 S. Michigan Ave.                       Suite 100
Suite 1100                                 Mark Twain Plaza III
Chicago, IL 60604                          105 West Vandalia Street
(312) 660-7600 (telephone)                 Edwardsville, Illinois 62025
(312) 692-1718 (facsimile)                 Telephone: 618.656.4646
mmccluggage@eimerstahl.com                 PRIMARY E-SERVICE -
bechols@eimerstahl.com                     edwecf@heylroyster.com
                                           SECONDARY E-SERVICE –
Collin J. Vierra                           bnoeltner@heylroyster.com
EIMER STAHL LLP
99 South Almaden Boulevard                 Michael A. Lindsay (MN Lic. #0163466)
Suite 662                                  F. Matthew Ralph (MN Lic. #0323202)
San Jose, CA 85113                         Jaime Stilson (MN Lic. #0392913)
(669) 231-8755 (telephone)                 DORSEY & WHITNEY LLP
(312) 692-1718 (facsimile)                 50 South Sixth Street Suite 1500
cvierra@eimerstahl.com                     Minneapolis, MN 55402-1498
                                           Telephone: (612) 340-2600
Counsel for Defendant Federated            lindsay.michael@dorsey.com
Co-operatives Limited                      ralph.matthew@dorsey.com
                                           stilson.jaime@dorsey.com

                                           Counsel for Defendants GROWMARK, Inc.
                                           and GROWMARK FS, LLC


                                           /s/ Eric D. Brandfonbrener (with consent)
                                           Eric D. Brandfonbrener
                                           PERKINS COIE, LLP
                                           131 S. Dearborn St., Suite 1700
                                           Chicago, IL 60603
                                           (312) 324-8400
                                           (312) 324-9400(facsimile)
                                           ebrand@perkinscoie.com

                                           Shylah R. Alfonso
                                           PERKINS COIE, LLP
                                           1201 Third Avenue Suite 4900
                                           Seattle, WA 98101-3099
                                           (206) 359-3980
                                           (206) 359-4980 (facsimile)
                                           salfonso@perkinscoie.com



                                           3
Case: 4:21-md-02993-SEP Doc. #: 80 Filed: 09/03/21 Page: 4 of 6 PageID #: 593




/s/ G. Patrick Watson
G. Patrick Watson                    Counsel for Defendant Simplot AB
Lindsay S. Johnson                   Retail, Sub, Inc.
BRYAN CAVE LEIGHTON PAISNER
LLP
1201 West Peachtree Street NW        /s/ Paul S. Mishkin (with consent)
Suite 1400                           Paul S. Mishkin
Atlanta, Georgia 30309               DAVIS POLK & WARDWELL LLP
(404) 572-6600                       450 Lexington Avenue
(404) 572-6999 (facsimile)           New York, NY 10017
patrick.watson@bclplaw.com           Tel: 212-450-4292
lindsay.johnson@bclplaw.com          paul.mishkin@davispolk.com

Paul J. Lopach                       Robert T. Haar – #30044MO
Michael J. Hofmann                   Matthew A. Martin - #64000MO
Luke Westerman                       HAAR & WOODS, LLP
BRYAN CAVE LEIGHTON PAISNER          1010 Market Street, Suite 1620
LLP                                  St. Louis, Missouri 63101
1700 Lincoln Street                  (314) 241-2224
Suite 4100                           (314) 241-2227 (Facsimile)
Denver, CO 80203                     roberthaar@haar-woods.com
(303) 861-7000                       mmartin@haar-woods.com
(303) 866-0200 (facsimile)
paul.lopach@bclplaw.com              Counsel for Defendant Syngenta Corporation
michael.hofmann@bclplaw.com
luke.westerman@bclplaw.com

Travis H. Campbell
BRYAN CAVE LEIGHTON PAISNER
LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, MO 63102
(314) 259-2000
(314) 259-2020 (facsimile)
travis.campbell@bclplaw.com

Counsel for Defendant Nutrien Ag
Solutions, Inc.




                                     4
Case: 4:21-md-02993-SEP Doc. #: 80 Filed: 09/03/21 Page: 5 of 6 PageID #: 594




/s/ Lee A. Peifer_(with consent)            /s/ Craig C. Martin (with consent)
Lee A. Peifer                               Craig C. Martin
James R. McGibbon                           Matt D. Basil
EVERSHEDS SUTHERLAND (US) LLP               WILLKIE FARR & GALLAGHER LLP
999 Peachtree Street, NE, Suite 2300        300 North LaSalle
Atlanta, GA 30309-3996                      Chicago, IL 60654-3406
Tel: 404-853-8000                           Telephone: (312) 728-9000
Fax: 404-853-8806                           cmartin@willkie.com
leepeifer@eversheds-sutherland.com          mbasil@willkie.com
jimmcgibbon@eversheds-sutherland.com
                                            /s/ J. Nicci Warr (with consent)
Counsel for Defendant Tenkoz, Inc.          J. Nicci Warr, #59975
                                            7700 Forsyth Boulevard, Suite 1100
                                            St. Louis, MO 63105
/s/ Nathan P. Eimer (with consent)          (314) 863-0800 (telephone)
Nathan P. Eimer                             (314) 863-9388 (facsimile)
Vanessa G. Jacobsen                         nicci.warr@stinson.com
Brian Y. Chang
Sarah H. Catalano                           Alexander C. Barrett, #68695
EIMER STAHL LLP                             230 West McCarty Street
224 South Michigan Avenue, Suite 1100       Jefferson City, Missouri 65101
Chicago, IL 60604                           (573) 636-6263 (telephone)
Tel: 312-660-7600                           (573) 556-3637 (facsimile)
neimer@eimerstahl.com                       alexander.barrett@stinson.com
vjacobsen@eimerstahl.com
bchang@eimerstahl.com                       Counsel for Defendant Univar Solutions Inc.
scatalano@eimerstahl.com

Counsel for Defendant Winfield Solutions,
LLC




                                            5
 Case: 4:21-md-02993-SEP Doc. #: 80 Filed: 09/03/21 Page: 6 of 6 PageID #: 595




                                   CERTIFICATE OF SERVICE

        I, G. Patrick Watson, hereby certify that on September 3, 2021, I electronically filed the

foregoing Motion to Stay Discovery using the CM/ECF system, which will send notification of

such filing to all parties of record.

                                             /s/ G. Patrick Watson
                                             G. Patrick Watson




                                                6
